DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 

Amendments to the Claim
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Bradford F. Fritz on 03/31/2021. 


Claim 6. (Currently Amended) A method of decoding video data in merge mode, comprising:	 constructing a merge candidate list using available spatial and temporal merge candidates;	 deriving motion information using a merge index and the merge candidate list; 	generating a prediction block using the motion information;	 generating a residual block by inverse-quantizing a quantized block using a 
generating a reconstructed block using the residual block and the prediction block, 
wherein the quantization parameter is generated per a quantization unit and a minimum size of the quantization unit is specified per a picture, 
a minimum size of the coding unit is determined per a sequence and the quantization unit of minimum size is capable of including more than one coding unit,
the quantization parameter is generated using a quantization parameter predictor and a differential quantization parameter, and 
when multiple coding units belong to the quantization unit of minimum size and a current coding unit is the first coding unit of the multiple coding units in decoding order, the differential quantitation parameter  derived for the current coding unit is used for the other coding units of the multiple coding units, and


the quantization parameter predictor is generated by averaging a left quantization parameter which is a quantization parameter of a left coding unit of the current coding unit and an above quantization parameter which is a quantization parameter of an 
the quantization parameter predictor is generated by averaging the left quantization parameter and a previous quantization parameter which is a quantization parameter of a previous  coding unit of the current coding unit in the decoding order if the above quantization parameter is not available, 
the quantization parameter predictor is generated by averaging the above quantization parameter and the previous quantization parameter if the left quantization parameter is not available, and 
the quantization parameter predictor is set as the previous quantization parameter if the above quantization parameter and the left quantization parameter are not available, and 
wherein the differential quantization parameter is generated by restoring a bin string indicating an absolute value of the differential quantization parameter and a bin indicating a sign of the differential quantization parameter.


Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 6 is that the amended imitations in the context of other limitations in the claim, considering the claim as a whole describing specific decoding method, especially the specific merge and quantization technique, that  is not 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426